DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 25 is grouped with the elected Group I, however it is also within the non-elected species which includes bending while tempering, see Interview Summary filed 06/19/2019. Therefore, the withdrawal is not incorrect and Claim 25 is not reinstated.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-8, 11-12, 16-17, 19-21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of Claim 1 refers to “coiled tubing” while the rest of the claim refers to “tubing in an uncoiled configuration”. Furthermore, the full preamble states “a method of heat treating coiled tubing” while all heat treatment is completed before the coiling is performed. These statements are contradictory and make it unclear whether the tubing is to be coiled or not during the processing, and a 
Claim 2 is rejected due to dependence upon Claim 1. 
Claims 7-8 recite the limitation “to produce a higher tubing grade with … a selected chemistry”, the terms “higher tubing grade” and “selected chemistry” render the claims indefinite. It is not clear what the tubing grade is to be “higher” than, it may be a specific value or a tubing grade of the produced tubing at another point in processing. “Selected chemistry” is unclear as it may refer to a microstructure, a composition, a property, or other similar attributes related to chemistry. The claims shall be interpreted as requiring any tubing grade and any attribute related to chemistry.
Claim 8 recites the limitation “with fatigue resistance” however, it is not clear what would be considered as the pipe having “resistance” to fatigue. Resistance may constitute a certain failure threshold or another method of measuring the progression of fatigue. The claim shall be interpreted as requiring the pipe to be designed to have any resistance to fatigue.
Claims 11 and 19 recite the limitation “a yield strength of about 140 ksi or below”, “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. No empirical method of determination is given as to what would be considered as the claimed yield strength being “about” 140 ksi. The claim shall be interpreted as requiring the yield strength to be 140 ksi or below.
	 Claims 11 and 19 recite the limitation “avoid the generation of subsequent defects” and Claims 12 and 23 recites the limitation “defects are not formed”, however it is not clear what is considered to be “defects”. What is considered a “defect” is subjective and could be a surface feature, an inclusion, a precipitate, a crack or any number of other similar features. A defect shall be interpreted as being unintended features which could be considered detrimental.
	Claims 12 and 16 are rejected due to dependence upon Claim 11.

	Claim 19 recites the limitation “without any bending or without any significant bending of the pipe”. It is not clear what is considered to be “significant bending” and it is unclear whether bending is permitted by the claim or not. The limitation shall be interpreted as prohibiting any bending of the pipe.
	Claim 23 is rejected due to dependence upon Claim 19.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2 and 3 restrict the tempering processes to be performed without introducing bending in the pipe which is the same as the claimed matter of Claim 1 of “tempering … without bending”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 
Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 restricts the tempering process to be performed without bending of the pipe, the restriction is already present in Claim 19.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-12 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Valdez et al. (US-20120186686-A1), hereinafter Valdez.
Regarding Claim 11, Valdez teaches coiled tubes and methods of producing ([0025]) which include unspooling coiled tube and moving it continuously through the treatment process ([0046]) with the process resulting in a microstructure of tempered martensite (Table 1) which constitutes the claimed unspooling the coiled tubing; heating the unspooled coiled tubing to a temperature above Ac3; 
Valdez further teaches the tube having a yield strength of less than 90 ksi in a portion of the tube ([0016]) which is within the yield strength of 140 ksi or below, as well as a yield strength of 80-140 ksi ([0057]) which is within the yield strength of 140 ksi or below, as well as that the tempering cycles are what controls the yield strength ([0057]) which constitutes the claimed tempering the tubing to a yield strength of 140 ksi or below.
Valdez further teaches that the yield strength is controlled to avoid SSC in the presence of H2S ([0035]) which constitutes the claimed yield strength of 140 ksi or below in order to avoid the generation of subsequent defects in the as-quenched or tempered material.
The claim limitation of tempering is performed prior to any subsequent bending of the tube is inherently present since by definition any bending which is subsequent to the tempering is performed after the tempering.

Regarding Claim 12, Valdez teaches the claim elements as discussed above. Valdez further teaches the tube being spooled again following the heat treatment ([0046]) which constitutes the claimed coiling the unspooled coiled tubing after the tempering. Since the method according to Valdez would not create features which are not intended by Valdez, this spooling would further comprise the claimed defects are not formed during coiling.

Regarding Claim 16, Valdez teaches the claim elements as discussed above. Valdez does not teach tempering following the re-spooling which comprises the claimed tempering performed prior to any subsequent bending is 100% of the total tempering of the coiled tubing.

.


Claims 1-3, 7-8, 19-21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valdez et al. (US-20120186686-A1), hereinafter Valdez, in view of Palm et al. (US-20110117693-A1), hereinafter Palm.
Regarding Claim 1, Valdez teaches coiled tubes and methods of producing ([0025]) which include unspooling coiled tube and moving it continuously through the treatment process ([0046]) with the process resulting in a microstructure of tempered martensite (Table 1) which constitutes the claimed providing the tubing in an uncoiled configuration; heating the tubing in the uncoiled configuration to a temperature above Ac3; quenching the tubing in the uncoiled configuration; and tempering is executed in a straight tube heat treatment, because the tube of Valdez is unspooled, which is uncoiled and the process of forming tempered martensite would necessarily include heating above Ac3 followed by quenching.
Valdez further teaches the tube having a yield strength of less than 90 ksi in a portion of the tube ([0016]) which is within the yield strength of 140 ksi or below, as well as a yield strength of 80-140 ksi ([0057]) which is within the yield strength of 140 ksi or below, as well as that the tempering cycles are what controls the yield strength ([0057]) which constitutes the claimed tempering the tubing in the uncoiled configuration to a yield strength of 140 ksi or below.
2S ([0035]) which constitutes the claimed yield strength of 140 ksi or below in order to avoid the generation of subsequent defects in the as-quenched or tempered material.
The claim limitation of tempering is executed before all subsequent coiling of the tube is inherently present since by definition any coiling which is subsequent to the tempering is performed after the tempering.
Valdez does not teach bending being included in the tempering process which comprises the claimed tempering … without bending in order to avoid the generation of subsequent defects in the as-quenched or tempered material. 
	Palm teaches a device and method for tempering objects ([0001]) which includes uniform cooling in order to beneficially avoid bending of the tempered object ([0013]) which more explicitly comprises the claimed tempering … without bending in order to avoid the generation of subsequent defects in the as-quenched or tempered material.
	It would be obvious to a person having ordinary skill in the art to have applied the uniform cooling according to Palm to the method of producing coiled tubes according to Valdez in order to beneficially avoid bending the tempered object as discussed above.

	Regarding Claims 2 and 3, Valdez as modified by Palm teaches the claim elements as discussed above. As discussed above, Valdez as modified by Palm teaches the tempering being performed without introducing bending to the pipe. Valdez further teaches the tubing being pipe ([0016], [0037], [0059]) which constitutes the claimed tubing comprises a pipe.

	Regarding Claim 7, Valdez as modified by Palm teaches the claim elements as discussed above. As discussed above, Valdez as modified by Palm teaches specific yield strength ranges which constitutes 

	Regarding Claim 8, Valdez as modified by Palm teaches the claim elements as discussed above. As discussed above, Valdez as modified by Palm teaches specific yield strength ranges which constitutes a tubing grade. Valdez further teaches specific compositions ([0039]-[0042]) which constitutes the claimed selected chemistry. Valdez does not teach further tempering following bending which constitutes the claimed amount of tempering introduced into the pipe before any bending is at least equivalent to a total tempering required. 
	Valdez further teaches the tube being tailored to have an overall increase of life due to fatigue ([0030]) which constitutes the claimed designed to have an increased fatigue life.

Regarding Claim 19, Valdez teaches coiled tubes and methods of producing ([0025]) which include unspooling coiled tube and moving it continuously through the treatment process ([0046]) with the process resulting in a microstructure of tempered martensite (Table 1) which constitutes the claimed providing the tubing in an uncoiled configuration; heating and quenching the pipe in the uncoiled configuration, because the tube of Valdez is unspooled, which is uncoiled and the process of forming tempered martensite would necessarily include heating followed by quenching.
Valdez further teaches the tube having a yield strength of less than 90 ksi in a portion of the tube ([0016]) which is within the yield strength of 140 ksi or below, as well as a yield strength of 80-140 ksi ([0057]) which is within the yield strength of 140 ksi or below, as well as that the tempering cycles 
Valdez further teaches that the yield strength is controlled to avoid SSC in the presence of H2S ([0035]) which constitutes the claimed yield strength of 140 ksi or below in order to avoid the generation of subsequent defects in the as-quenched or tempered material.
Since the method according to Valdez would not be expected to cause changes not desired by Valdez, a person having ordinary skill in the art would expect the tempering according to Valdez to comprise tempering providing the pipe with a minimum ductility to avoid suffering damage caused by coiling strain during the re-spooling according to Valdez.
Valdez does not teach tempering following the re-spooling which comprises the claimed tempering is the total tempering of the pipe.
Valdez does not teach bending being included in the tempering process which comprises the claimed tempering … without bending in order to avoid the generation of subsequent defects in the as-quenched or tempered material. 
	Palm teaches a device and method for tempering objects ([0001]) which includes uniform cooling in order to beneficially avoid bending of the tempered object ([0013]) which more explicitly comprises the claimed tempering … without bending in order to avoid the generation of subsequent defects in the as-quenched or tempered material.
	It would be obvious to a person having ordinary skill in the art to have applied the uniform cooling according to Palm to the method of producing coiled tubes according to Valdez in order to beneficially avoid bending the tempered object as discussed above.



	Regarding Claim 21, Valdez as modified by Palm teaches the claim elements as discussed above. As discussed above, Valdez as modified by Palm teaches the tempering being performed without bending the pipe. 

	Regarding Claim 23, Valdez as modified by Palm teaches the claim elements as discussed above. Valdez teaches the claim elements as discussed above. Valdez further teaches the tube being spooled again following the heat treatment ([0046]) which constitutes the claimed coiling the unspooled coiled tubing after the tempering. Since the method according to Valdez would not create features which are not intended by Valdez, this spooling would further comprise the claimed defects are not formed during coiling.


Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive. Regarding the previous 112 rejections, the rejections are now moot or corrected and are withdrawn. 
	Regarding the previous Rejections under 35 U.S.C. § 102 or § 103, as discussed in the rejection above, Valdez does teach that the yield strength avoids generation of defects, specifically preventing stress corrosion cracking. Further as outlined above, it is believed that each every limitation of every non-withdrawn claim has been addressed.

	The added limitation of tempering to a yield strength of 140 ksi or below is taught by Valdez as discussed above and Valdez teaches that the yield strength is controlled by tempering, and does not teach any other processing affecting the yield strength so a person having ordinary skill in the art would expect the final products to have the same yield strength as at the end of tempering. Additionally claim 1 of Valdez teaches that the re-coiling is performed after heat treating, therefore a person having ordinary skill in the art would not expect the tempering of the tubing of Valdez to continue after the tubing is coiled.
	Regarding the withdrawal of Claim 25, in the interview summary filed 06/19/2019 it states “Applicant elected the species of tempering without any bending in the phone conversation”. This makes Claim 25 a non-elected claim due to the limitation “with at most one bend or without introducing significant bending” which requires or at least explicitly allows some amount of bending.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065.  The examiner can normally be reached on M-F 7:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736